DETAILED ACTION
Claims status
In response to the application filed on 04/30/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cizdziel et al. (US 2019/0246324 A1, filed on February 8, 05/03/2019) in view of Negas (US 2015/0016362 A1).
Regarding claim 1; Cizdziel discloses a Wi-Fi system (See Fig. 1s: Network 100 comprising multiple routers and devices; ¶. [0016]) comprising: 
a plurality of access points (See Fig. 4: the Channel Optimization Process (COP) 248 to communicate data with multiple APs; ¶. [0051]) configured to operate on a plurality of channels including Dynamic Frequency Selection (DFS) frequency channels (See Fig. 3s: configuring DFS channels of the 5 GHz band and WiFi channel; ¶. [0039-0040]) and non-DFS frequency channels (See Figs. 6 and 7: See step 620 and 710, determining whether or not the selected channel is DFS or not by the COP device; ¶. [0070] and [0080]); and 
one access point of the plurality of access points is connected to a controller (See Figs. 6-7: the COP apparatus 248 to execute machine learning-based classifiers to optimize channel usage by one or more wireless access points in a network. Notably, as detailed below, channel optimization process 248 may employ any number of machine learning techniques, to implement the channel optimization techniques. ¶. [0033]), wherein the controller is configured to coordinate usage of the plurality of channels between the plurality of access points including usage of the DFS frequency channels (See Figs. 4, and 6-7: In general, channel optimization process 248 may execute one or more machine learning-based classifiers to optimize channel usage by one or more wireless access points in a network. Notably, as detailed below, channel optimization process 248 may employ any number of machine learning techniques, to implement the channel optimization techniques herein. After this optimization/learning phase, channel optimization process 248 can use the model M to classify new data points, such as potential channel usages in the network. Often, M is a statistical model, and the cost function is inversely proportional to the likelihood of M, given the input data; ¶. [0033]) pursuant to predetermined DFS rules (See Figs. 6-7: for Channel usage optimization service rules or flowcharts, i.e., DFL rules; ¶. [0069-0071]),
wherein one access point performs a DFS Channel Availability Check (CAC) (See Fig. 3B: Mandating/performing DFS for the channel availability check (CAC); ¶. [0042], Lines 1-6) measurement prior to a deployment of a topology, based thereon, defining client and backhaul wireless links for the Wi-Fi system, the deployment of the topology including assignment of the plurality of channels (See Fig. 3B: After mandating, the Wi-FI AP’s Radio switches to a DFS channel to listen on the channel, i.e., assigned channel, for the radar signals for a period of a time; ¶. [0042], Lines 1-8). (See also ¶. [0040] for Wi-Fi channels assignment) for the client and backhaul wireless links.
Cizdziel doesn’t explicitly teach applying a deployment of a topology of backhaul wireless links.
However, Negus discloses the method wherein a deployment of a topology of backhaul wireless links (See Fig. 5: using the backhaul radio and receiving frequency selective path channel; ¶. [0095 and 0096]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein a deployment of a topology of backhaul wireless links as taught by Negus to have incorporated in the system of Cizdziel, so that it would not only provide to reduce the SINR ratio and helps to boost the overall signal quality of the receiving side. Negus: ¶. [0225]
[Examiner’s note: Because of the alternative language “at least one of", only one of the alternative terms has been analyzed by the Examiner.]

Regarding claim 3; Cizdziel discloses the Wi-Fi system wherein the DFS measurements are provided to the controller (See Fig. 5C: AP 304 may report channel optimization service 500 with query 504 for the next-best channel that is predicted to be radar free for a period of time. ¶. [0076]),

Regarding claim 4; Cizdziel discloses the Wi-Fi system wherein one or more access points of the plurality of access points are configured to perform DFS in-service monitoring and the results of the DFS monitoring are provided to the controller (See Fig. 5C: AP 304 may query channel optimization service 500 with query 504 for the next-best channel that is predicted to be radar free for a period of time. In response, channel optimization service 500 may provide an indication of this channel to AP 304 in response 506. In other embodiments, such information may be provided to AP 304 on a push basis, instead. Doing so allows AP 304 to know, in advance of detecting actual radar interference on its current channel 308 a, what its next-best channel is. ¶. [0076]).

Regarding claim 5; Cizdziel discloses the Wi-Fi system wherein the predetermined DFS rules include switching off a DFS frequency channel for a predetermined time period (FIG. 3C, assume that AP 304 has stopped using DFS channel 308 a and is attempting to switch to another DFS channel; ¶. [0042]) responsive to detection of radar (See Figs. 3s: Another requirement of DFS is the channel availability check (CAC), which mandates that a Wi-Fi AP whose radio switches to a DFS channel must first listen on the channel for the presence of radar signals for a period of time before it can resume transmission. ¶. [0042]).

Cizdziel discloses the Wi-Fi system of claim 1, wherein the access points perform the DFS CAC measurement prior to the deployment of a topology (See Fig. 6: ¶. [0043-0044]) and each votes on detection of radar on the DFS frequency channels (See Figs. 3-5s: multiple access points that are in the same radio frequency (RF) neighborhood are likely to detect the same interfering radar. Accordingly, radar data correlator 404 may compare any detected channel usages by radar, both locationally and temporally, across different detectors, to ensure that the detection by one AP or other detector is corroborated. Said differently, by comparing the reported radar data 402 from a first detector to the reported radar data 402 (or lack thereof) from one or more other detectors in the area, radar data correlator 404 may determine whether the detection by the first detector is potentially a false positive. If so, radar data correlator 404 can use this property to eliminate false positives and outliers with low radar detection confidence factors. ¶. [0060]).

Regarding claim 7; Cizdziel discloses the Wi-Fi system wherein a Channel Switch Announcement (CSA) is propagated among a plurality of the access points (See Fig. 6: ¶. [0073]).

Regarding claim 8; Cizdziel disclose the Wi-Fi system wherein the controller is a cloud controller communicatively coupled to the at least one access point via the Internet. (See Figs. 5C-5D: ¶. [00]76-0077).
Regarding claim 9; Cizdziel discloses the Wi-Fi system wherein the controller is configured to use only a subset of the access points for DFS measurements pursuant to the predetermined DFS rules (See Figs. 3-5s: ¶. [0041-0042]).
Cizdziel discloses the Wi-Fi system wherein the plurality of access points are arranged in a topology that includes assignment of the plurality of channels, and wherein, prior to any DFS measurements, the topology only uses non-DFS frequency channels (See Fig. 6: see step 635; ¶. [0070]).

Regarding claim 12; Cizdziel discloses the Wi-Fi system wherein the plurality of access points are arranged in a topology that includes assignment of the plurality of channels, and wherein, prior to a DFS CAC measurement, the topology includes each access point being taking out of the topology to perform the DFS CAC measurement (See Figs. 3-5: ¶. [0042-0043]).
Regarding claim 13; Cizdziel teaches the Wi-Fi system of claim 1, wherein the plurality of access points are arranged in a topology that includes assignment of the plurality of channels, and wherein the controller is configured to maintain a list of the plurality of channels that have Channel Availability Check (CAC) measurements (See Figs. 3-5: ¶. [0042-0043]).

Regarding claim 14; Cizdziel discloses a controller comprising: an interface (See Fig. 4: the Channel Optimization Process (COP) 248 to communicate data with multiple APs; ¶. [0051]) communicatively coupled to one or more Wi-Fi systems (See Fig. 3: P 304 may be a Wi-Fi AP, such as an 802.11n or 802.11ac AP. In some cases, AP 304 may be a dual band or even tri-band AP that can communicate on the 2.4 GHz and/or 5 GHz Wi-Fi bands. To provide network connectivity to client 302, AP 304 may be connected to any number of switches, routers, or other networking equipment in its local network.; ¶. [0037]) each configured to:
See Figs. 6 and 7: See step 620 and 710, determining whether or not the selected channel is DFS or not by the COP device; ¶. [0070] and [0080]); 
a processor communicatively coupled to the network interface; and memory storing instructions (See Fig. 2’s components and ¶. [0029]) that, when executed, cause the processor to coordinate usage of the plurality of channels between the plurality of access points including usage of the DFS frequency channels (See Figs. 4, and 6-7: In general, channel optimization process 248 may execute one or more machine learning-based classifiers to optimize channel usage by one or more wireless access points in a network. Notably, as detailed below, channel optimization process 248 may employ any number of machine learning techniques, to implement the channel optimization techniques herein. After this optimization/learning phase, channel optimization process 248 can use the model M to classify new data points, such as potential channel usages in the network. Often, M is a statistical model, and the cost function is inversely proportional to the likelihood of M, given the input data; ¶. [0033]) pursuant to predetermined DFS rules (See Figs. 6-7: for Channel usage optimization service rules or flowcharts, i.e., DFL rules; ¶. [0069-0071]),
wherein, in each Wi-Fi system, one access point performs a DFS Channel Availability Check (CAC) (See Fig. 3B: Mandating/performing DFS for the channel availability check (CAC); ¶. [0042], Lines 1-6) measurement prior to a deployment of a topology, based thereon, defining client and backhaul wireless links for the Wi-Fi system, the deployment of the topology including assignment of the plurality of channels (See Fig. 3B: After mandating, the Wi-FI AP’s Radio switches to a DFS channel to listen on the channel, i.e., assigned channel, for the radar signals for a period of a time; ¶. [0042], Lines 1-8). (See also ¶. [0040] for Wi-Fi channels assignment) for the client and backhaul wireless links.
Cizdziel doesn’t explicitly teach applying a deployment of a topology of backhaul wireless links.
However, Negus discloses the method wherein a deployment of a topology of backhaul wireless links (See Fig. 5: using the backhaul radio and receiving frequency selective path channel; ¶. [0095 and 0096]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein a deployment of a topology of backhaul wireless links as taught by Negus to have incorporated in the system of Cizdziel, so that it would not only provide to reduce the SINR ratio and helps to boost the overall signal quality of the receiving side. Negus: ¶. [0225]
[Examiner’s note: Because of the alternative language “at least one of", only one of the alternative terms has been analyzed by the Examiner.]
Regarding claim 15; Cizdziel discloses the controller wherein the plurality of access points are in a distributed Wi-Fi system utilizing the plurality of channels for backhaul links between the plurality of access points (See Fig. 4: the Channel Optimization Process (COP) 248 to communicate data with multiple APs; ¶. [0051]) and client links between each access point and corresponding client devices (See Figs. 1-2: customer edge (CE) routers 110 may be interconnected with provider edge (PE) routers 120 (e.g., PE-1, PE-2, and PE-3 in order to communicate across a core network, such as an illustrative network backbone 130. For example, routers 110, 120 may be interconnected by the public Internet, a multiprotocol label switching (MPLS) virtual private network (VPN), or the like. ¶. [0016]).

Regarding claim 16; Cizdziel discloses the controller wherein one or more access points of the plurality of access points are configured to perform DFS measurements for a Channel Availability Check (CAC) (See Figs. 6-7: Another requirement of DFS is the channel availability check (CAC), which mandates that a Wi-Fi AP whose radio switches to a DFS channel must first listen on the channel for the presence of radar signals for a period of time before it can resume transmission.; ¶. [0042]) and the DFS measurements are provided to the controller (See Fig. 5C: AP 304 may report channel optimization service 500 with query 504 for the next-best channel that is predicted to be radar free for a period of time. ¶. [0076]).

Regarding claim 17; Cizdziel discloses the controller wherein the controller is a cloud controller communicatively coupled to the one or more Wi-Fi systems via the interface which is a network interface (See Figs. 5C-5D: ¶. [00]76-0077).


Regarding claim 18; Cizdziel discloses a method comprising: 
operating a Wi-Fi system including a plurality of access points each configured to operate on a plurality of channels including Dynamic Frequency Selection (DFS) frequency channels (See Fig. 3s: configuring DFS channels of the 5 GHz band and WiFi channel; ¶. [0039-0040]) and non-DFS frequency channels (See Figs. 6 and 7: See step 620 and 710, determining whether or not the selected channel is DFS or not by the COP device; ¶. [0070] and [0080]);
performing a DFS Channel Availability Check (CAC) by one access point (See Fig. 3B: Mandating/performing DFS for the channel availability check (CAC); ¶. [0042], Lines 1-6) measurement prior to a deployment of a topology, based thereon, defining client and backhaul wireless links See Fig. 3B: After mandating, the Wi-FI AP’s Radio switches to a DFS channel to listen on the channel, i.e., assigned channel, for the radar signals for a period of a time; ¶. [0042], Lines 1-8). (See also ¶. [0040] for Wi-Fi channels assignment) for the client and backhaul wireless links; and
coordination usage of the plurality of channels between the plurality of access points including usage of the DFS frequency channels (See Figs. 4, and 6-7: In general, channel optimization process 248 may execute one or more machine learning-based classifiers to optimize channel usage by one or more wireless access points in a network. Notably, as detailed below, channel optimization process 248 may employ any number of machine learning techniques, to implement the channel optimization techniques herein. After this optimization/learning phase, channel optimization process 248 can use the model M to classify new data points, such as potential channel usages in the network. Often, M is a statistical model, and the cost function is inversely proportional to the likelihood of M, given the input data; ¶. [0033]) pursuant to predetermined DFS rules (See Figs. 6-7: for Channel usage optimization service rules or flowcharts, i.e., DFL rules; ¶. [0069-0071]).
Even though Cizdziel teaches the method wherein performing DFS CAC check to communicate between the client and access point, Cizdziel doesn’t explicitly teach applying a deployment of a topology of backhaul wireless links.
However, Negus discloses the method wherein a deployment of a topology of backhaul wireless links (See Fig. 5: using the backhaul radio and receiving frequency selective path channel; ¶. [0095 and 0096]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method wherein a deployment of a topology of backhaul wireless links as taught by Negus to have incorporated in the system of Cizdziel, so that it would not only provide to reduce the SINR ratio and helps to boost the overall signal quality of the receiving side. Negus: ¶. [0225]
[Examiner’s note: Because of the alternative language “at least one of", only one of the alternative terms has been analyzed by the Examiner.]

Regarding claim 19; Cizdziel discloses the method comprising performing DFS measurements for a Channel Availability Check (CAC) by one or more access points of the plurality of access points (See Figs. 6-7: Another requirement of DFS is the channel availability check (CAC), which mandates that a Wi-Fi AP whose radio switches to a DFS channel must first listen on the channel for the presence of radar signals for a period of time before it can resume transmission.; ¶. [0042]) and (See Fig. 5C: AP 304 may report channel optimization service 500 with query 504 for the next-best channel that is predicted to be radar free for a period of time. ¶. [0076]),

Regarding claim 20; Cizdziel discloses the method wherein the plurality of access points are arranged in a topology that includes assignment of the plurality of channels, and further comprising maintaining a list of the plurality of channels that have Channel Availability Check (CAC) measurements (See Figs. 3-5: ¶. [0042-0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cizdziel et al. (US 2019/0246324 A1, filed on February 8, 05/03/2019) in view of Gulati et al. (US 05/03/2019/0014317 A1).
Regarding claim 2; Cizdziel discloses the Wi-Fi system wherein the plurality of access points are in a distributed Wi-Fi system utilizing the plurality of channels for backhaul links between the plurality of access points (See Fig. 4: the Channel Optimization Process (COP) 248 to communicate data with multiple APs; ¶. [0051]) and client links between each access point and corresponding client devices (See Figs. 1-2: customer edge (CE) routers 110 may be interconnected with provider edge (PE) routers 120 (e.g., PE-1, PE-2, and PE-3 in order to communicate across a core network, such as an illustrative network backbone 130. For example, routers 110, 120 may be interconnected by the public Internet, a multiprotocol label switching (MPLS) virtual private network (VPN), or the like. ¶. [0016]).
Cizdziel doesn’t explicitly the method of using backhaul links.
However, Gulati discloses the method of using backhaul links WiFi mesh network (Gulati: See Fig. 1; ¶. [0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of using backhaul links WiFi mesh network as taught by Gulati to have incorporated in the system of Cizdziel, so that it would not only provide to improve DFS techniques leveraging multiple nodes in a distributed WiFi System and Cloud-based control. Gulati: ¶. [0021].

Allowable Subject Matter
Claim 11 is objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
In response to the amendment as filed on 04/30/2021, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion and Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/Primary Examiner, Art Unit 2416